EXHIBIT 99.3 WRITTEN CONSENT TO ACTION OF THE DIRECTORS OF CENTOR, INC. A NEVADA CORPORATION The undersigned Directors, being all the Directors of Centor, Inc., a Nevada corporation, pursuant to the by-laws of the Corporation, hereby consent to the following action, and waive all notice or other meeting requirements. 1) Removal of Director WHEREAS, the Company has determined that the following director be removed from the board of directors of the Corporation. Joseph Maher RESOLVED, that the number of directors of the Corporation Remain at three directors to serve until the next annual meeting of the shareholders or until removed or other action as allowed by the corporate bylaws. Dated: This 18th day of November 2013 The undersigned, being all the Directors of Centor, Inc., waive the required notice of meeting and consent to all actions taken hereby. /s/ Bradley Wilson Bradley Wilson, President, CEO, Director /s/ Frederick Da Silva Frederick Da Silva, Secretary, Treasurer, Director,
